Citation Nr: 0917373	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder claimed as adjustment 
disorder with depressed mood, also claimed as depression.

4.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as adjustment disorder with 
depressed mood, also claimed as depression.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim for a bilateral foot 
disorder.

6.  Entitlement to service connection for a bilateral foot 
disorder.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
lumbar spine disorder.

8.  Entitlement to service connection for a lumbar spine 
disorder.

9.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bilateral hearing loss.

10.  Entitlement to service connection for bilateral hearing 
loss.

11.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
right knee disorder.

12.  Entitlement to service connection for a right knee 
disorder.

13.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
bowel disorder.

14.  Entitlement to service connection for a bowel disorder

15.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
heart disorder.

16.  Entitlement to service connection for a heart disorder.

17.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an eye disorder.

18.  Entitlement to service connection for an eye disorder.

19.  Entitlement to service connection for a left hand 
disorder.

20.  Entitlement to service connection for a mouth disorder.

21.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to August 
2004, with 5 months and 20 days prior active service.  He 
also served in the Army Reserves. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2007 from the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been received to reopen previously denied 
claims for service connection for a psychiatric disorder, 
diabetes mellitus, heart disorder, bilateral foot disorder, 
lumbar spine disorder, bilateral hearing loss, right knee 
disorder, bowel disorder, and eye disorder.

This case also comes before the Board from a November 2007 
rating which denied service connection for a left hand 
disorder and for a mouth disorder and also denied entitlement 
to TDIU benefits.

The issue of entitlement to an increased rating for 
hypertension also denied in the November 2007 rating is not 
before the Board as the Veteran in his October 2008 
substantive appeal in response to the September 2008 
statement of the case addressing this and other claims 
specifically indicated that he was limiting his substantive 
appeal to the issues of service connection for a mouth 
disorder and for a left hand disorder.  Thus, the 
hypertension issue has not been placed in appellate status 
and is not before the Board.

The Board notes an issue of entitlement to service connection 
for erectile dysfunction was removed from appellate status 
when a September 2008 rating decision granted entitlement for 
erectile dysfunction, along with a special monthly 
compensation for loss of use, thereby rendering this matter 
moot.  See Grantham v. Brown, 114 F.3d 1156 (1997). 

The Veteran continues to have pending claims stemming from a 
VA Form I-9 submitted in July 2006 which following a 
determination on July 21, 2006 that it was untimely as a 
substantive appeal for multiple issues, was used as a claim 
to reopen the issues on appeal that were denied by the April 
2007 rating, but also serves as a claim to reopen previously 
denied claims for service connection for peripheral 
neuropathy of the upper and lower extremities as well as a 
claim for entitlement to nonservice-connected pension 
benefits.  These matters which had been addressed in the 
February 2006 statement of the case which was not timely 
appealed and were thus incorporated as a claim by the July 
2006 I-9, are referred to the RO to further appropriate 
action.

In January 2009, the veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge 
at the RO; a copy of the hearing transcript is in the record.

The Veteran has submitted a waiver of the agency of original 
jurisdiction (AOJ) review of additional evidence in January 
2009, along with additional evidence.  The Board will proceed 
to adjudicate his claims with consideration of all evidence 
of record.  See 38 C.F.R. § 20.1304(c) (2008).

All issues including the reopened claim for service 
connection for the above mentioned disabilities are REMANDED 
to AOJ via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  A June 2005 rating decision denied the Veteran's claim 
for service connection for a diabetes mellitus.  The Veteran 
was provided notification of the rating decision and of his 
appellate rights later in June 2005; however, he did not 
perfect an appeal of this determination.

2.  New evidence received since the June 2005 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

3.  A June 2005 rating decision denied the Veteran's claim 
for service connection for a psychiatric disorder.  The 
Veteran was provided notification of the rating decision and 
of his appellate rights later in June 2005; however, he did 
not perfect an appeal of this determination.

4.  New evidence received since the June 2005 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

5.  A June 2005 rating decision denied the Veteran's claim 
for service connection for a bilateral foot disorder.  The 
Veteran was provided notification of the rating decision and 
of his appellate rights later in June 2005; however, he did 
not perfect an appeal of this determination.

6.  New evidence received since the June 2005 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

7.  A June 2005 rating decision denied the Veteran's claim 
for service connection for a lumbar spine disorder.  The 
Veteran was provided notification of the rating decision and 
of his appellate rights later in June 2005; however, he did 
not perfect an appeal of this determination.

8.  New evidence received since the June 2005 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

9.  A June 2005 rating decision denied the Veteran's claim 
for service connection for a bilateral hearing loss.  The 
Veteran was provided notification of the rating decision and 
of his appellate rights later in June 2005; however, he did 
not perfect an appeal of this determination.

10.  New evidence received since the June 2005 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.

11.  A June 2005 rating decision denied the Veteran's claim 
for service connection for a right knee disorder.  The 
Veteran was provided notification of the rating decision and 
of his appellate rights later in June 2005; however, he did 
not perfect an appeal of this determination.

12.  New evidence received since the June 2005 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.

13.  A June 2005 rating decision denied the Veteran's claim 
for service connection for a bowel disorder.  The Veteran was 
provided notification of the rating decision and of his 
appellate rights later in June 2005; however, he did not 
perfect an appeal of this determination.

14.  New evidence received since the June 2005 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.

15.  A June 2005 rating decision denied the Veteran's claim 
for service connection for a heart disorder.  The Veteran was 
provided notification of the rating decision and of his 
appellate rights later in June 2005; however, he did not 
perfect an appeal of this determination.

16.  New evidence received since the June 2005 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.

17.  A June 2005 rating decision denied the Veteran's claim 
for service connection for an eye disorder.  The Veteran was 
provided notification of the rating decision and of his 
appellate rights later in June 2005; however, he did not 
perfect an appeal of this determination.

18.  New evidence received since the June 2005 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying service connection 
for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
June 2005 rating decision, and the claim for service 
connection for diabetes mellitus is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  The June 2005 rating decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

4.  New and material evidence has been received since the 
June 2005 rating decision, and the claim for service 
connection for a psychiatric disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).

5.  The June 2005 rating decision denying service connection 
for a bilateral foot disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

6.  New and material evidence has been received since the 
June 2005 rating decision, and the claim for service 
connection for a bilateral foot disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).

7.  The June 2005 rating decision denying service connection 
for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

8.  New and material evidence has been received since the 
June 2005 rating decision, and the claim for service 
connection for a lumbar spine disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).

9.  The June 2005 rating decision denying service connection 
for a bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

10.  New and material evidence has been received since the 
June 2005 rating decision, and the claim for service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).

11.  The June 2005 rating decision denying service connection 
for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

12.  New and material evidence has been received since the 
June 2005 rating decision, and the claim for service 
connection for a right knee disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).

13.  The June 2005 rating decision denying service connection 
for bowel disorder is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

14.  New and material evidence has been received since the 
June 2005 rating decision, and the claim for service 
connection for a bowel disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

15.  The June 2005 rating decision denying service connection 
for a heart disorder is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

16.  New and material evidence has been received since the 
June 2005 rating decision, and the claim for service 
connection for a heart disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

17.  The June 2005 rating decision denying service connection 
for an eye disorder is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

18.  New and material evidence has been received since the 
June 2005 rating decision, and the claim for service 
connection for an eye disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is reopening the claims addressed in 
this decision.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.


II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104.  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In June 2005 rating decision, the RO, in pertinent part, 
denied service connection for a psychiatric disorder, 
diabetes mellitus, heart disorder, bilateral foot disorder, 
lumbar spine disorder, bilateral hearing loss, right knee 
disorder, bowel disorder, and eye disorder.  Notice of this 
decision was sent later on June 7, 2005.  The Veteran filed a 
notice of disagreement with the denial of these claims in 
September 2005.  However he did not timely perfect his appeal 
of these issues, having sent his VA form I-9 on July 19, 2006 
which was more than a year after he received notice of the 
rating and also more than 60 days after the February 2006 
statement of the case was issued.  He was notified by the RO 
on July 21, 2006 that the I-9 he sent was untimely and that 
the appeal was closed.  Thereafter, the Veteran's 
representative sent a letter in October 2006 asking that the 
VA form I-9 be used as a claim to reopen these issues.  Thus, 
the VA Form I-9 sent in July 2006 is the claim to reopen.  

In the June 2005 initial denials of service-connection for 
these disorders the RO pointed out that service treatment 
records for the period from October 12, 2003 to August 26, 
2004 could not be obtained and there was no evidence of any 
psychiatric disorder, heart disorder, bilateral foot 
disorder, lumbar spine disorder, bilateral hearing loss, 
right knee disorder, bowel disorder, and eye disorder being 
treated in service, and there had been no evidence submitted 
showing any of these disorders were caused by or related to 
service.  In the case of diabetes mellitus, the RO determined 
there was no evidence of the diabetes mellitus, which 
preexisted service, having been aggravated by service.  

Among the evidence previously before the RO in June 2005 were 
Reserve medical records which showed that in August 2000 he 
underwent a civilian reserve examination.  Findings from this 
examination included mild pes planus of his feet which was 
symptomatic.  He also had correctable vision from 20/100 on 
the left and 20/60 on the right corrected to 20/20 for each 
eye.  Otherwise, this examination was completely normal and 
did not reveal any findings pertinent to any issue claimed on 
appeal.  His report of medical history was also negative for 
any complaints pertinent to any of the pertinent issues 
addressed by the RO in June 2005.  

Dental treatment records previously before the RO reveal 
treatment in September 2004 and October 2004 with an ongoing 
condition of gingivitis/periodontal disease and removal of 
tooth #15 which was decayed and non restorable.  

Also before the RO in June 2005 was an October 2004 VA 
examination where the Veteran reported being depressed and 
gave a history of treatment for depression around 2 years 
ago.  He reported being stressed out after being sent to Fort 
Hood and not getting proper treatment and was noted to not 
eat properly despite knowing that regular eating was 
necessary to control his diabetes properly.  A mental status 
examination revealed him to walk with a cane, with his mood 
rather dysphoric and limited eye contact, but with no 
evidence of psychosis or other thought disorder.  The 
assessment was adjustment disorder with depressed mood.  
There was no opinion on the etiology of this disorder. 

Among the evidence previously before the RO in June 2005, the 
evidence included a December 2004 VA general medical 
examination which gave a history of diabetes mellitus having 
developed in 2003 with a brief history of taking oral agents 
that did not control his blood sugar resulting in a switch to 
insulin.  He was also noted to have hypertension.  Physical 
examination was noteworthy for him using a cane because of 
surgery to remove calluses on his feet the previous day.  He 
also had diminished deep tendon reflexes on his legs and 
complained of numbness.  Otherwise, the physical examination 
was unremarkable to include the musculoskeletal, eyes, ears, 
digestive system and cardiovascular.  The diagnosis was 
limited to type II diabetes and essential hypertension.  He 
was advised to see neurology for evaluation of apparent 
peripheral neuropathy based on symptoms from the examination.  
An electrocardiogram (EKG) in association with this 
examination showed abnormal findings of a non specific T-wave 
abnormality.

Among the evidence obtained after the RO's June 2005 prior 
final decision were service treatment records from the 
Veteran's period of active service from October 12, 2003 to 
August 26, 2004 which had previously been determined to have 
been missing.  These records document treatment in the 
service for his various medical problems on appeal.  This 
includes hospital treatment from October 2003 to November 
2003 for what was described as new onset diabetes, with a 
placement on profile for his diabetes.  He was noted to be 
using insulin and had poor control of his blood sugars which 
repeatedly were shown to be quite high.  There were notations 
shown in the diabetic treatment records from October through 
December 2003 that described his diabetic condition as 
requiring very strict monitoring of medication and diet and 
also that he needed to be near a major medical facility and 
an environment where he could control his requirements.  By 
December 2003 his doctor stated that his insulin requirements 
could not be cared for in a military environment.  

Records from October 2003 suggested he also had questionable 
cardiac symptoms and was later diagnosed with hypertension in 
these service treatment records.  The records and clinical 
reports also noted him to have been seen in October 2003 for 
pain in his joint involving his hand, although which hand was 
not specified.  Later in November 2003 he was seen for 
complaints of pain on the right ring finger after dropping a 
heavy object on it.  He also reported several times of 
feeling down and depressed or helpless, or being bothered by 
little interest or pleasure several times in these records, 
beginning in November 2003 and most recently in January 2004.  
He was also noted to have complaints of eye trouble with 
diabetic retinopathy among refractive error and high blood 
pressure readings.  

He also was noted to be followed for complaints of stomach 
ache and constipation also reported in October 2003 around 
the time of his hospitalization.  He also was noted to be 
waiting for podiatry to check his feet in November 2003.  
Also in November 2003 he reported blurry vision in 
conjunction of high blood sugar readings and he also was 
noted to have occluded ears which were cleaned out in January 
2004.  His January 2004 audiological readings were normal.  
He was noted to be diagnosed with possible plantar fasciitis 
with podiatry consult given on February 2004.  He was 
classified non deployable in January 2004 for insulin 
depended diabetes mellitus.  The records throughout his 
period of active service alternately classified the diabetes 
as Type I or Type II.  A March 2004 record noted that the 
Veteran was diabetic and was given the wrong medication and 
was now presenting with complaints of high blood sugar. The 
most recent physical profile of May 2004 classified his 
diabetes as Type I.  He was placed on the permanently 
disabled retired list in October 2004.  

Also submitted after the June 2005 decision were some service 
treatment records from a period of active duty for training 
(ACTDTRA) prior to his activation in 2003, where he was noted 
in October 2000 to have experienced severe pain in his feet 
while on a 5 mile march, which caused him to fall out.  He 
was described as having sustained plantar warts which were 
shaved off.  Elsewhere in October 2000 they were described as 
corns which were shaved off.  He was also placed on profile 
in November 2000 for callus pain in both feet, and could not 
run, march or jump.  A private podiatry report from January 
2001 stated that the Veteran had painful lesions in both feet 
for years that increased in severity since he was wearing 
boots, and also noted hallux valgus and digital contracture 
deformities.  A line of duty investigation in March 2001 
found that the plantar warts, also diagnosed as plantar 
hyperkeratosis were sustained in the line of duty.  Also in 
March 2001 he was noted to have calluses in both feet since 
basis training, and also had mild pes planus.  A June 2001 
private consult suggested that the Veteran had bilateral 
metatarsalgia, forefoot pain and plantar's warts which 
rendered him unable to stand for long periods of time or wear 
combat boots.  

Also received after the June 2005 rating decision were 
private, VA and Social Security records all pertaining to 
treatment and/or complaints relevant to all the claimed 
issues on appeal.  These include records from 2001 prior to 
his being called up into active duty in October 2003 up 
through 2008.  Also received were various VA examination 
reports up through 2008 addressing his various claimed 
complaints.

Some of the newly submitted records include treatment in 
August 1999 prior to even his ACTDTRA in October 2000.  At 
that time he was seen for evaluation of his left hand with a 
history of using the hand to gut hogs with a band saw, and 
pain noted over the volar aspect of the left hand and wrist 
with associated numbness, and a dorsiflexion injury to the 
wrist at work when the saw jerked back.  The clinical history 
and physical examination was consistent with overuse syndrome 
or possible carpal tunnel syndrome, with plans including 
future electrodiagnostic tests.  

Some of the additional records confirm some claimed 
conditions existed prior to his entry into active duty in 
2003, but after the ACTDTRA in October 2000 and March 2001.  

Of note were records from June 2001 from a private medical 
provider showing that the Veteran was hospitalized for 
complaints of lethargy and frequent urination and was found 
to have very high blood sugar readings, as well as ketones in 
his lab work, and was assessed with diabetes mellitus with 
ketosis.  He also had findings on abdominal computed 
tomography (CT) that were suggestive of possible inflammatory 
condition such as colitis, or alternately of hemorrhage in 
the bowel wall or edema due to low albumin.  He continued to 
carry a diagnosis of diabetes described as Type I in records 
from 2002, with hospitalizations in August 2002 for 
ketoacidosis and abdominal pain.  

Private psychiatric records reflect that the Veteran was 
hospitalized in September 2002 for complaints of stress and 
clinical depression, with a history of having recently 
suffered a number of personal losses.  He endorsed suicidal 
and homicidal thoughts but no evidence of a thought disorder 
or psychosis.  He was assessed with major depressive 
disorder, single, severe and impulse disorder not otherwise 
specified.  

The records included ones from July 2003 wherein he fell at 
work, when he was working for a moving company, fell 
backwards and injured his back with an assessment of muscle 
spasm secondary to fall.  His X-rays from the same were 
negative for any fracture or dislocation, but did show signs 
of minimal degenerative changes of the spine.  Records from 
August 2003 reflect that he injured his knee and his back at 
work since he fell off a moving truck and was diagnosed with 
right knee strain.  These injuries preexisted his period of 
active service

The additional records also reveal that in November 2004 
shortly after he was discharged from active duty, he was seen 
at a private emergency room for a laceration on his left hand 
in the palm region, which was done with a knife.  

The VA records from 2005 through 2008 repeatedly showed a 
problem list that included diabetes mellitus Type I with 
diabetic retinopathy, gastroesophageal reflux disease 
(GERD)/gastritis, constipation/gas, foot pain, peripheral 
neuropathy, and Eustachian tube symptoms/recurrent 
tonsillitis.  

In regards to the bowel complaints, the problem list 
continues to document ongoing complaints regarding the 
bowels, with constipation/gas repeatedly noted, as well as a 
history of erosive gastritis treated in December 2004.  

These records overall reflect a diagnosis of various eye 
disorders including diabetic retinopathy shown in February 
2005, but elsewhere he was also deemed a glaucoma suspect as 
noted in December 2006, and also noted to have refractive 
error.  A suggestion of possible hypertensive retinopathy was 
made in a December 2007 VA ophthalmology follow-up.  He was 
also diagnosed with high blood pressure and diabetes with 
retinopathy, along with swelling of the left upper lid and 
glaucoma suspect in the April 2008 VA examination, which 
later stated that he had no eye symptoms related to his high 
blood pressure.  

Likewise, there continued to be some questions of the nature 
of the diabetes with a September 2005 VA endocrinology report 
assessing the Veteran with Type I versus Type II diabetes, 
and commenting that the high blood sugar was due to high 
amounts of stress causing him to skip his insulin doses.  The 
August 2008 VA examination is noted to diagnose type I 
diabetes mellitus.  

The additional records and examination reports also document 
differential diagnoses of the claimed psychiatric disorder, 
with various records and the July 2008 examination diagnosing 
depressive disorder, while other VA and private records 
continued to diagnose adjustment disorder with depressed 
mood, or else gave other diagnoses such as posttraumatic 
stress disorder (PTSD) and organic affective syndrome as 
noted in August 2007.  Further the evidence regarding the 
psychiatric claim suggests the possibility that aggravation 
of this due to medical conditions may be taking place, as the 
opinion from the examiner in the July 2008 VA examination 
stated that the etiology of the depression was unclear but 
admitted that some of the depression is due to physical 
health problems.  

In regards to the hearing loss disorder, the additional 
records do reflect that the Veteran repeatedly had problems 
with occluded ears treated in service, and 
postservice with a mild hearing problem in the right ear as 
reported in August 2007, with a history in the records of 
repeated ear complaints and cleanings shown in the problem 
list repeated throughout the records.  

In regards to the left hand disorder, the additional records 
in addition to showing left hand injuries prior to active 
duty, also reflect evidence of various diagnoses including 
evidence of cubital tunnel syndrome, carpal tunnel syndrome 
and/or diabetic neuropathy, as reported in an August 2007 
record, an October 2007 hand consult and July 2008 VA 
peripheral nerves examination and August 2008 VA examination, 
among other records.  

In regards to the feet, the evidence received since the prior 
final decision of June 2005 also reflects various foot 
disorders treated, which not only included the preexisting 
pes planus and the calluses/planter warts treated in service, 
but also include hallux valgus deformities and diabetic foot 
problems as reported in the records up through 2008 and the 
examination of August 2008.  

In regards to the claimed heart condition, while no specific 
heart disease has been diagnosed in the records, he is noted 
to have had questionable cardiac symptoms noted in October 
2003 in service and now has a diagnosis of hypertension for 
which service connection is in effect.  He has repeatedly had 
some postservice abnormal findings on EKG's including most 
recently in April 2007 when the EKG attached to a VA 
hypertension examination from the same time showed T-wave 
abnormality, consider inferior ischemia.  

In addition, evidence submitted after June 2005 includes 
hearing testimony from hearings held in February 2008 at the 
RO and January 2009 via video conference before the 
undersigned Veterans Law Judge.  The Veteran testified in 
both hearings as to having gotten run over by a vehicle he 
called a POV, while working in the Reserves, at Camp Robinson 
according to his testimony in February 2008 and at Camp Riley 
according to his January 2009 testimony.  He indicated that 
he injured his right knee and his back in this incident.  His 
hearing testimony also suggested that his left hand and eye 
disorders were diabetic related and he alleged that his 
preexisting diabetes mellitus and feet conditions were 
aggravated by active duty.  He reported having a heart murmur 
and indicated he takes aspirin for it daily and he indicated 
that he has hearing loss due to the ear problems treated in 
service.  

Based on a review of the evidence, the Board finds that the 
Veteran has submitted new and material evidence to reopen his 
previously denied claims for the issues of entitlement to 
service connection for a psychiatric disorder, diabetes 
mellitus, heart disorder, bilateral foot disorder, lumbar 
spine disorder, bilateral hearing loss, right knee disorder, 
bowel disorder, and eye disorder.  The evidence, specifically 
the service treatment records described above which were 
obtained subsequent to the June 2005 rating decision, as well 
as all the above mentioned VA, private and Social Security 
records pertaining to all claimed issues are new in that they 
have not been previously considered.  

These records are so significant that this evidence relates 
to an unestablished fact necessary to substantiate his claims 
for these above mentioned disorders and raises a reasonable 
possibility of substantiating his claims.  These records are 
pertinent to all appellate issues being reopened for the 
following reasons.  They show evidence of diabetes and foot 
problems both preexisting service and being treated for 
possible aggravations during service.  The records also 
suggest possible diabetic complications affecting his eyes 
and neurological manifestations of his upper and lower 
extremities (to include feet).  The evidence also suggests 
possible aggravation of the psychiatric disorder by physical 
conditions.  Further the records show treatment in service 
for ear complaints and bowel complaints and continued 
complaints regarding these complaints postservice.  They also 
show evidence of a possible heart problem along with 
treatment for service-connected hypertension.  In regards to 
the right knee and lumbar spine complaints, the evidence 
shows these problems preexisting his being called up for 
active duty in October 2003, thereby raising the possibility 
of aggravation, as well as raising the possibility that these 
injuries took place while he was serving in the Reserves, as 
he alleged he was injured in an accident on base.  

Thus the claims for service connection for these above 
described disorders are reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).




ORDER

New and material evidence to reopen the Veteran's claim for 
service connection for diabetes mellitus has been received 
and the claim is reopened.  To this extent, the appeal is 
granted.

New and material evidence to reopen the Veteran's claim for 
service connection for a psychiatric disorder has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.

New and material evidence to reopen the Veteran's claim for 
service connection for a heart disorder has been received and 
the claim is reopened.  To this extent, the appeal is 
granted.

New and material evidence to reopen the Veteran's claim for 
service connection for a bilateral foot disorder has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.

New and material evidence to reopen the Veteran's claim for 
service connection for a lumbar spine has been received and 
the claim is reopened.  To this extent, the appeal is 
granted.

New and material evidence to reopen the Veteran's claim for 
service connection for bilateral hearing loss has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.

New and material evidence to reopen the Veteran's claim for 
service connection for a right knee disorder has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.

New and material evidence to reopen the Veteran's claim for 
service connection for a bowel disorder has been received and 
the claim is reopened.  To this extent, the appeal is 
granted.

New and material evidence to reopen the Veteran's claim for 
service connection for an eye disorder has been received and 
the claim is reopened.  To this extent, the appeal is 
granted.


REMAND

As noted above, the claims for entitlement to service 
connection for a psychiatric disorder, diabetes mellitus, 
heart disorder, bilateral foot disorder, lumbar spine 
disorder, bilateral hearing loss, right knee disorder, bowel 
disorder, and eye disorder were reopened based on the 
submission of new and material evidence.  The Veteran has 
also appealed denials of service connection for a mouth 
disorder and a left hand disorder and for TDIU.  A review of 
the evidence reflects that a remand is necessary to properly 
address the nature and etiology of all claimed disorders.  

In regards to the diabetes mellitus and foot disorders, while 
the Veteran did undergo a VA examination in August 2008 which 
generally addressed these matters and reported that the 
claims file was reviewed prior to providing unfavorable 
opinions, the examiner did not address the evidence 
specifically shown in the service treatment records regarding 
his treatment for diabetes mellitus in service, to include 
the March 2004 record where it was suggested that he was 
given the wrong medication and had high blood sugar, or the 
earlier service treatment records from October 2003, November 
2003 and December 2003, where the treating doctors stated 
that his diabetes mellitus was difficult to control, with 
suggestions that the use of oral agents such as glucophage 
were contraindicated and also suggestions that the military 
environment he was in at the time was not conducive to the 
proper treatment for his diabetic condition.  Furthermore the 
Board finds that clarification is needed concerning the 
actual type of diabetes the Veteran is suffering from.  The 
service treatment records alternately referred to the 
diabetes as Type I and Type II.  This continued to shown in 
postservice treatment records where he generally continued to 
be considered as having Type I diabetes, but there was a 
September 2005 endocrinology note suggesting he had Type I 
versus Type II, likely Type II diabetes.  Thus an opinion is 
needed from a specialist in endocrine disorders to address 
the nature and etiology of the Veteran's diabetes.

In regards to the claims for entitlement to service 
connection for a bilateral foot disorder, an eye disorder, a 
left hand disorder and for a bowel disorder, the Veteran has 
argued and the evidence in the records suggests that 
complications from diabetes may be causing problems in all 
these areas.  Thus if service-connection were to be warranted 
for diabetes, then it would be warranted on a secondary basis 
for any such complications affecting the eyes, left hand and 
bowel.  Although the August 2008 VA foot examination 
determined that service connection was not warranted for non 
diabetic foot disorders to include pes planus, post operative 
residuals of an osteotomy of the left 4th metatarsal and 
right metatarsal, recurrent calluses and for metatarsalgia, 
in light of the need for further development of the diabetes 
claim, this should again be reexamined.  

Likewise, reexamination of the left hand disorder is 
indicated, and in addition to the question of whether there 
is any diabetes symptoms affecting the hand, the question of 
aggravation of the preservice injury shown in the records 
should be addressed.  In regards to the eye disorder, this 
also should be addressed and reexamined as the April 2008 VA 
examination suggested that there is diabetic retinopathy.  
However this examination also somewhat confusingly suggested 
there was hypertensive retinopathy, but later said there was 
no sign of eye problems related to high blood pressure.  In 
regards to the bowel disorder, this has yet to be properly 
evaluated and should be done in light of the findings of 
recurrent constipation both in service and after service, as 
well as complaints of stomach pain shown in conjunction with 
diabetic flare-ups.  

In regards to his claimed hearing loss disorder, examination 
of this is indicated in light of his complaints of ear 
problems shown to be treated in service, along with post 
service treatment for such problems, now with complaints of 
hearing loss suggested.  

In regards to the claimed heart disorder, further examination 
is indicated in light of the questionable cardiac symptoms 
treated in service, his current service-connection status for 
a cardiovascular condition of hypertension and the 
postservice tests suggestive of a possible heart problem.  

In regards to the right knee and lumbar spine disorders, 
clarification from the Veteran is needed as to when and where 
the alleged accident injuring his back and knee he claims 
took place in the Reserves, to include whether this was 
during active duty for training (ACTDRA) or inactive duty for 
training (INACDTRA).  Currently the Veteran has been somewhat 
vague as to details of the accident where he claims he was 
run over by a vehicle either while at Camp Riley or Camp 
Robinson.  Thus more clarification from him is necessary 
before an attempt to obtain official records can be made.  In 
any event, the evidence does show that he injured his back 
and right knee in occupational accidents shortly before to 
his being activated to active duty in October 2003.  Thus, 
consideration of aggravation of preexisting conditions for 
these disorders will be necessary.

In regards to his claimed mouth disorder, the Veteran has 
been unclear whether he was claiming for benefits based on 
dental trauma or was simply applying for dental treatment.  
However a review of the service treatment records do show 
that he had a history of dental trauma that was treated in 
service on March 12, 2004 showing that he underwent dental 
extraction on damaged front teeth, with a diagnosis of dental 
trauma, status post tooth extraction.  Since that time, the 
Veteran has had subsequent removal of his teeth shown in the 
post service treatment records, and also carries a diagnosis 
of periodontitis/gingivitis.  In light of the history of 
dental trauma shown in service, an examination is necessary 
to address whether any current dental condition shown is 
related to this trauma.  

In regards to the psychiatric claim, the most recent VA 
examination of July 2008, while stating that his depressive 
disorder was not aggravated in service, also raised the 
possibility that his current physical condition, which may 
include service-connected disorders, may be at least 
partially causing or aggravating his depression.  Further 
clarification of this is necessary, particularly if any of 
the above claimed physical disorders are shown to be service-
connected.

In regards to the TDIU claim, the outcome of the service 
connection claims could affect the determination regarding 
the Veteran's claim for entitlement to TDIU.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the 
Veteran clarify the date, time, location 
and nature of service (whether ACTDTRA or 
INACTDTRA) of the incident where the 
accident in which he alleged being run 
over by a vehicle he called a POV and 
allegedly injured his back and right 
knee.  Thereafter, only if the Veteran 
provides sufficient information on which 
to research this incident, the AOJ should 
take appropriate steps to secure all 
service medical and personnel records or 
alternative records pertaining to this 
incident through official channels 
including the National Personnel Records 
Center (NPRC) or any other appropriate 
source, including the appellant.  Any and 
all records obtained should be associated 
with the claims file.  If there are no 
records, the AOJ should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

2.  The AOJ should request the Veteran to 
provide information about his medical 
treatment for his claimed disorders 
currently on appeal and after obtaining 
necessary authorization, attempt to 
obtain the records of all VA and/or 
private medical treatment for his claimed 
disorders from 2008 to the present time.  
If the above-mentioned records are not 
available, that fact should be entered in 
the claims file.

3.  Following completion of the above, 
the AOJ should schedule the Veteran for 
an endocrine disorders examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed diabetes mellitus.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current 
diabetes and if so what is the type of 
diabetes that he has and when was its 
onset?  Is it at least as likely as not 
that any such disorder began in service, 
or if preexisting active service, was 
aggravated beyond natural progression in 
active service?  The findings in the 
preservice records and in the service 
treatment records showing treatment 
beginning in October 2003, with 
references to problems with the military 
conditions adversely affecting his 
ability to control the diabetes, as well 
as some apparent medication mistake 
problems in service discussed in March 
2004 should be addressed in answering 
this question.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  Following completion of the above, 
the AOJ should schedule the Veteran for a 
foot disorders examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed foot disorder.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, 
bilateral foot disorder(s)? If so, is it 
at least as likely as not that any such 
disorder(s) began in service or if 
preexisting any active service, was/were 
aggravated by it?  The findings in the 
service treatment records showing 
treatment during the ACTDTRA between 
October 2000 and March 2001 should be 
addressed in answering this question.  If 
any foot disorder did not begin in 
service, is it at least as likely as not 
that any such disorder or disorders 
is/are being caused or aggravated beyond 
natural progression by symptoms caused by 
diabetes?

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  Following completion of the above, 
the AOJ should schedule the Veteran for 
an eye disorders examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed eye disorder(s).  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, eye 
disorder? If so, is it at least as likely 
as not that any such disorder began in 
service or if preexisting any active 
service, was/were aggravated by it?  The 
findings in the service treatment records 
showing any treatment for eye problems 
should be addressed in answering this 
question.  If an eye disorder did not 
begin in service, is it at least as 
likely as not that any such disorder or 
disorders is/are being caused or 
aggravated beyond natural progression by 
symptoms caused by the service-connected 
hypertension, or being caused or 
aggravated beyond natural progression by 
his diabetes?

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

6.  Following completion of the above, 
the AOJ should schedule the Veteran for a 
hand disorders examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed left hand disorder.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, left 
hand disorder? If so, is it at least as 
likely as not that any such disorder 
began in service or if preexisting any 
active service, was/were aggravated by 
it?  The findings in the pre service 
records showing left hand injury and 
service treatment records should be 
addressed in answering this question.  If 
any left hand disorder did not begin in 
service, is it at least as likely as not 
that any such disorder or disorders 
is/are being caused or aggravated beyond 
natural progression by symptoms caused by 
the diabetes?

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

7.  Following completion of the above, 
the AOJ should schedule the Veteran for a 
gastrointestinal examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed bowel disorder.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, bowel 
disorder? If so, is it at least as likely 
as not that any such disorder began in 
service or if preexisting any active 
service, was/were aggravated by it?  The 
findings in the service treatment records 
showing abdominal/bowel complaints should 
be addressed in answering this question.  
If any bowel disorder did not begin in 
service, is it at least as likely as not 
that any such disorder or disorders 
is/are being caused or aggravated beyond 
natural progression by symptoms caused by 
diabetes?

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

8.  Following completion of the above, 
the AOJ should schedule the Veteran for 
an audiological examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed hearing loss.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, 
hearing loss disorder? If so, is it at 
least as likely as not that any such 
disorder began in service? The findings 
in the service treatment records showing 
treatment for occluded ears should be 
addressed in answering this question.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

9.  Following completion of the above, 
the AOJ should schedule the Veteran for a 
cardiovascular examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed heart disorder.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, heart 
disorder? If so, is it at least as likely 
as not that any such disorder began in 
service or if preexisting any active 
service, was/were aggravated by it?   The 
findings in the service treatment records 
showing treatment for questionable 
cardiac problems should be addressed in 
answering this question.  If a heart 
disorder did not begin in service, is it 
at least as likely as not that any such 
disorder or disorders is/are being caused 
or aggravated beyond natural progression 
by symptoms caused by the service-
connected hypertension or by diabetes?

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

10.  Following completion of the above, 
the AOJ should schedule the Veteran for 
an orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed back and right knee disorders.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, back 
and/or right knee disorder? If so, is it 
at least as likely as not that any such 
disorder began in service or if 
preexisting any active service, was/were 
aggravated by it?  The findings from any 
additional records obtained pertaining to 
his claimed accident in Reserve service 
should be discussed, as well as the 
records showing injury to his back and 
right knee prior to being called to 
active service in October 2003 should be 
addressed in answering this question.  
Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

11.  Following completion of the above, 
the AOJ should schedule the Veteran for a 
dental disorders examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed dental disorder.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, 
dental/mouth disorder? If so, is it at 
least as likely as not that any such 
disorder began in service? The findings 
in the service treatment records showing 
treatment for dental trauma in March 2004 
should be addressed in answering this 
question.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

12.  Following completion of the above, 
the AOJ should schedule the Veteran for a 
psychiatric disorders examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed psychiatric disorder claimed as 
adjustment disorder with depressed mood, 
also claimed as depression.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, 
psychiatric disorder?  If so, is it at 
least as likely as not that any such 
disorder began in service or if 
preexisting any active service, was/were 
aggravated by it?  The findings in the 
preservice records and the service 
treatment records showing psychiatric 
complaints of depression should be 
addressed in answering this question.  If 
any psychiatric disorder did not begin in 
service, is it at least as likely as not 
that any such disorder or disorders 
is/are being caused or aggravated beyond 
natural progression by symptoms caused by 
the currently service-connected disorders 
of hypertension, right cubital tunnel 
syndrome and erectile dysfunction, and/or 
are otherwise being caused or aggravated 
beyond natural progression by symptoms 
caused by the claimed disorders of 
diabetes, heart disorder, bilateral foot 
disorder, lumbar spine disorder, 
bilateral hearing loss, right knee 
disorder, bowel disorder, eye disorder, 
mouth disorder and/or a left hand 
disorder, for which service-connection 
has not yet (and may not be) granted.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

13.  Following completion of the above, 
the AOJ should re-adjudicate the 
Veteran's claims for service connection 
and for a TDIU.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to including consideration 
of Allen v. Brown, 7 Vet. App. 439, 448 
(1995) in addressing the secondary 
service-connection claims.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran need take no action unless otherwise 
notified; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


